Case: 17-20116      Document: 00514306318         Page: 1    Date Filed: 01/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-20116                                FILED
                                  Summary Calendar                       January 12, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee

v.

OLIVERIO VALENCIA-GARCIA, also known as Oliverio Garcia Valencia, also
known as Oliverio Garza Valencia, also known as Oliverio Valencia Garcia,

                                                 Defendant–Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:14-CR-203-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Oliverio Valencia-Garcia, federal prisoner # 67793-379, pleaded guilty to
illegal reentry following a prior deportation that was subsequent to an
aggravated felony conviction, and he was sentenced within the applicable
guidelines range to 56 months of imprisonment. On direct appeal, Valencia-
Garcia argued that his prior Texas conviction for burglary of a habitation had



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20116     Document: 00514306318      Page: 2   Date Filed: 01/12/2018


                                  No. 17-20116

improperly       garnered        him    a        16-level     increase      under
U.S.S.G. § 2L1.2(b)(1)(A)(ii).    His argument was foreclosed by circuit
precedent, however, and the district court’s judgment was affirmed in June
2015. See United States v. Valencia-Garcia, 607 F. App’x 402, 402-03 (5th Cir.
2015). The direct appeal process was concluded in October 2015, when the
Supreme Court denied Valencia-Garcia’s petition for a writ of certiorari.
Argueta-Bonilla v. United States, 136 S. Ct. 346 (2015).
      In January 2017, Valencia-Garcia filed a single-page pleading in the
district court seeking to have his sentence reduced based on changes to § 2L1.2.
He did not specify any guidelines amendments upon which he relied, but he
stated that he knew of another man who had been resentenced under the new
Guideline, receiving only a four-level increase instead of the 16-level increase.
The district denied the request for a sentence reduction, explaining that
Valencia-Garcia had been properly sentenced under the 2013 version of the
Sentencing Guidelines and that he was not eligible for any sentence reduction.
      In his appellate brief, Valencia-Garcia does not address the district
court’s ruling on his request for a sentence reduction, and he does not challenge
the reasons stated by the district court for that denial. Instead, he discusses
the Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243
(2016), and an out-of-circuit case discussing the applicability of § 2L1.2’s 16-
level increase to a Florida burglary conviction in the wake of Mathis. His
challenge here attacks the propriety of his original sentencing. While this
court liberally construes pro se briefs, we also require arguments to be briefed
in order to be preserved. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Because Valencia-Garcia has failed to identify any error in the district court’s
reasons for rejecting his request for a sentence reduction based on an amended
Guideline, he has abandoned the only pertinent issue on appeal.                See



                                       2
    Case: 17-20116   Document: 00514306318    Page: 3   Date Filed: 01/12/2018


                               No. 17-20116

Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
     In light of the foregoing, the district court’s order denying Valencia-
Garcia’s request for a sentence reduction is AFFIRMED, and Valencia-Garcia’s
request to have counsel appointed to represent him on appeal is DENIED.




                                     3